OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03907 The Empire Builder Tax Free Bond Fund (Exact name of registrant as specified in charter) 546 Fifth Avenue, 7th FloorNew York, New York (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 953-7800 Date of fiscal year end:February 28, 2011 Date of reporting period: February 28, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. THE EMPIRE BUILDER TAX FREE BOND FUND ANNUAL REPORT FEBRUARY 28, 2011 THE EMPIRE BUILDER TAX FREE BOND FUND LETTER TO SHAREHOLDERS Dear Shareholder, We are pleased to present The Empire Builder Tax Free Bond Fund Annual Report for the year ended February 28, 2011. For the past year, the Builder Class was up 1.08% while the Premier Class was up 1.19%. The Federal Reserve Board has left the Federal Funds Rate, the key target rate on loans between member banks, at recent lows (between 0% and 0.25%). In our view this low rate environment has helped the economy improve. The stock market has had a good recovery, but the housing market and unemployment remain a great concern and we believe will for years to come. We expect taxes to increase on federal and state levels, based on the size of the federal and state deficits. If this happens, it should make your investment in the Fund more attractive on a taxable-equivalent basis. We also believe that inflation will eventually increase, which will cause interest rates to rise. We expect this will allow us to pick up additional yield when we reinvest our bonds with shorter-term maturities. (As of February 28, 2011, the Fund’s weighted average portfolio maturity was 2.72 years.) We will continue to focus on maintaining the high credit quality of the bonds in the Fund. When the right opportunities present themselves, we will continue to extend the duration of the portfolio cautiously with the goal of enhancing returns while seeking to keep principal intact. In our opinion, The Empire Builder Tax Free Bond Fund is well-positioned for the next year. Its no-load structure continues to offer value to the shareholder because there is no charge to purchase shares. Because of the current disparity between municipals and Treasuries, we believe it is an excellent time to purchase additional shares of The Empire Builder Tax Free Bond Fund through our automatic investment program (also known as “dollar cost averaging”*). This program can help shareholders follow a disciplined investment plan. Please call the customer service desk at 1-800-847-5886 for information on how to participate. We look forward to helping you meet your investment needs. Sincerely, Seth M. Glickenhaus President * Dollar cost averaging does not ensure a profit and does not protect against loss in declining markets. An investor should consider his or her financial ability to continue making additional investments through periods of low share price levels. This report must be preceded or accompanied by a prospectus. For more complete information including charges and expenses, please call 1-800-847-5886 to receive a prospectus. Read the prospectus carefully before investing or sending money. The Fund’s income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). 2 THE EMPIRE BUILDER TAX FREE BOND FUND LETTER TO SHAREHOLDERS (Continued) Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. Total return figures include change in share price, reinvestment of dividends and capital gains and do not reflect taxes that a shareholder would pay on Fund distributions (if any) or on the redemption of Fund shares. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information for the most recent month end, please call 1-800-847-5886. For more complete information on The Empire Builder Tax Free Bond Fund, you may request additional prospectuses by calling 1-800-847-5886. You should consider the Fund’s investment objectives, risk, charges and expenses carefully before you invest. Information about these and other important information is in the Fund’s prospectus which you should read carefully before investing. Not FDIC insured. May lose value. No bank guarantee. 3 THE EMPIRE BUILDER TAX FREE BOND FUND MANAGEMENT DISCUSSION OF FUND PERFORMANCE As we mentioned last year, the 10-year Treasury bond is the leading benchmark for long-term interest rates. Interest rates in the 10-year Government Bond Market for the fiscal year ended February 28, 2011 began at approximately 3.60% and ended at 3.42%. It was a volatile market this year, the 10-year traded in a range of approximately 2.387% to 3.99%. Throughout the year, we saw dramatic shifts in the interest rate of the 10-year bond. Because of the volatility in the bond markets last year we shortened the average life of the Fund to protect its principal. By having a large portion of the Fund due within five years, this caused the Fund to be more stable in a volatile rate environment. The tradeoff is that we give up possible return from longer dated bonds. We have been in a historically low interest environment now for several years which has also limited the return on the Fund. We try to enhance the value of the Fund whenever possible. We continue to manage the Fund conservatively, while seeking to take advantage of opportunities that arise in the marketplace due to interest rate movements and quality enhancements. The following graphs illustrate the total return based on a $10,000 investment in Builder Class shares of the Fund and a $20,000* investment in Premier Class shares of the Fund made March 1, 2001, held through February 28, 2011, as well as the performance of the Barclays Capital Municipal Bond Index, the Fund’s benchmark, over the same period. The Barclays Capital Municipal Bond Index (the “Index”) includes 25,000 long-term, investment grade, municipal bonds. In the opinion of Glickenhaus & Co., the Fund’s adviser, this index most accurately represents the performance of the broad municipal bond market. However, there are substantial differences between the Index and the Fund that contributed to the Fund’s underperformance relative to the Index. First, the Index covers municipal bonds nationwide, whereas the Fund invests only in New York tax exempt bonds. Second, the Index does not reflect the fees and expenses of the Fund or the cost and expenses of actually obtaining the underlying bonds. Third, the Index had a higher level of volatility, as measured by Beta, for the ten year period ended February 28, 2011. Finally, the Index represents an unmanaged portfolio whereas the Fund is professionally managed. Indexes in general are unmanaged and one cannot invest directly in an index. The performance data on the following pages assumes that all dividends and distributions are reinvested at net asset value. Neither the return calculations nor the comparison data reflect taxes a shareholder would pay on Fund distributions (if any) or on the redemption of Fund shares. The performance data quoted represents past performance and future returns may be higher or lower. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. * The minimum initial investment into the Premier Class is $20,000. Past performance is not a guarantee of future results. 4 THE EMPIRE BUILDER TAX FREE BOND FUND - BUILDER CLASS PERFORMANCE INFORMATION (Unaudited) Comparison of the Change in Value of a $10,000 Investment in The Empire Builder Tax Free Bond Fund – Builder Class and the Barclays Capital Municipal Bond Index Average Annual Total Returns (Unaudited) 1 Year 5 Years 10 Years Expense Ratio* The Empire Builder Tax Free Bond Fund - Builder Class 1.08% 2.64% 3.28% 1.41% Barclays Capital Municipal Bond Index 1.72% 4.07% 4.79% NA * The above expense ratio is from the Fund’s prospectus dated June 28, 2010. Additional information pertaining to the Fund’s expense ratio for the year ended February 28, 2011 can be found in the Financial Highlights. 5 THE EMPIRE BUILDER TAX FREE BOND FUND - PREMIER CLASS PERFORMANCE INFORMATION (Unaudited) Comparison of the Change in Value of a $20,000 Investment in The Empire Builder Tax Free Bond Fund – Premier Class and the Barclays Capital Municipal Bond Index Average Annual Total Returns (Unaudited) 1 Year 5 Years 10 Years Expense Ratio* The Empire Builder Tax Free Bond Fund - Premier Class 1.19% 2.82% 3.48% 1.21% Barclays Capital Municipal Bond Index 1.72% 4.07% 4.79% NA * The above expense ratio is from the Fund’s prospectus dated June 28, 2010. Additional information pertaining to the Fund’s expense ratio for the year ended February 28, 2011 can be found in the Financial Highlights. 6 THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS February 28, 2011 MUNICIPAL SECURITIES — 91.8% Credit Ratings* Par Value Value New York City and New York City Agencies — 6.8% New York City, General Obligation, Series E-1, 6.25%, due 10/15/2028, Par Call 10/15/2018 @ 100 Aa2/AA $ $ New York City, Health and Hospitals Corp., Health System Revenue, Series A, 5.50%, due 02/15/2018, Prerefunded 02/15/2012 @ 100 (AGM) Aaa/AA+ New York City, Housing Development Corp., Multi-Family Housing Revenue, Series M, 4.40%, due 05/01/2014, Non-Callable Aa2/AA 4.45%, due 11/01/2014, Non-Callable Aa2/AA 4.60%, due 05/01/2015, Non-Callable Aa2/AA 4.65%, due 11/01/2015, Non-Callable Aa2/AA 6.75%, due 11/01/2033, Par Call 11/01/2018 @ 100 Aa2/AA 1,059,260 Total New York City and New York City Agencies $ 5,581,177 New York State Agencies — 51.3% Dormitory Authority of the State of New York — 42.5% City University System Consolidated Fifth General Resolution, State Supported Debt, Revenue, Series E, 6.125%, due 01/01/2031, Par Call 08/15/2018 @ 100 NR/AA- $ $ Department of Education, State Supported Debt, Revenue, Series A, 5.00%, due 07/01/2018, Par Call 07/01/2016 @ 100 NR/AA- Hospital for Special Surgery, Non-State Supported Debt, Revenue, 6.00%, due 08/15/2038, Par Call 08/15/2019 @ 100 (FHA) Aa2/AAA Ithaca College, Non-State Supported Debt, Revenue, 5.00%, due 07/01/2011, Non-Callable A2/NR Mental Health Services Facilities Improvement, State Supported Debt, Revenue, Series A, 5.00%, due 02/15/2019, Par Call 02/15/2015 @ 100 (AMBAC) WR/AA- Mental Health Services Facilities Improvement, State Supported Debt, Revenue, Series F, 6.25%, due 02/15/2031, Par Call 08/15/2018 @ 100 NR/AA- 7 THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS (Continued) MUNICIPAL SECURITIES — 91.8% (Continued) Credit Ratings* Par Value Value New York State Agencies — 51.3% (Continued) Dormitory Authority of the State of New York — 42.5% (Continued) Mount Sinai Hospital, Non-State Supported Debt, Revenue, Series A, 5.00%, due 07/01/2012, Non-Callable A2/A- $ $ Municipal Health Facilities Improvement Program, Non-State Supported Debt, Revenue, Subseries2-1, 5.00%, due 01/15/2018, Non-Callable A1/AA- New York and Presbyterian Hospital (The), Series A, 5.25%, due 08/15/2012, Non-Callable (AGM, FHA) Aa3/AA+ New York Medical College, Revenue, 5.25%, due 07/01/2013, Continuously Callable 03/28/2011 @ 100 (NATL-RE) Baa1/BBB New York University, Revenue, Series 2, 5.50%, due 07/01/2018, Par Call 07/01/2011 @ 100 (AMBAC) Aa3/AA- NYU Hospitals Center, Non-State Supported Debt, Revenue, Series A, 2.00%, due 07/01/2011, Non-Callable Baa1/BBB+ Rochester Institute of Technology, Revenue, SeriesA, 5.25%, due 07/01/2016, Prerefunded 07/01/2012 @ 100 (AMBAC) A1/NR 5.25%, due 07/01/2017, Prerefunded 07/01/2012 @ 100 (AMBAC) A1/NR School Districts Revenue Bond Financing Program, Revenue, Series D, 5.25%, due 10/01/2023, Par Call 10/01/2012 @ 100 (NATL-RE State Aid Withholding) A2/A+ Skidmore College, Non-State Supported Debt, Revenue, Series A, 2.00%, due 07/01/2011, Non-Callable A1/NR 3.00%, due 07/01/2012, Non-Callable A1/NR Special Act School Districts Program, Revenue, 6.00%, due 07/01/2019, Continuously Callable 03/28/2011 @ 100 (NATL-RE) Baa1/BBB St. Lawrence-Lewis BOCES Program, Non-State Supported Debt, Revenue, 4.00%, due 08/15/2018, Par Call 08/15/2017 @ 100 (AGM) Aa3/AA+ 4.125%, due 08/15/2020, Par Call 08/15/2017 @ 100 (AGM) Aa3/AA+ 4.25%, due 08/15/2021, Par Call 08/15/2017 @ 100 (AGM) Aa3/AA+ 8 THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS (Continued) MUNICIPAL SECURITIES — 91.8% (Continued) Credit Ratings* Par Value Value New York State Agencies — 51.3% (Continued) Dormitory Authority of the State of New York — 42.5% (Continued) United Health Services Hospitals, Inc., Non-State Supported Debt, Revenue, 3.00%, due 08/01/2011, Non-Callable (FHA) NR/NR $ $ 3.00%, due 08/01/2012, Non-Callable (FHA) NR/NR University of Rochester, Non-State Supported Debt, Revenue, Series A-1, 5.00%, due 07/01/2019, Par Call 01/01/2017 @ 100 Aa3/A+ Upstate Community Colleges, Revenue, Series B, 5.25%, due 07/01/2015, Par Call 07/01/2014 @ 100 (NATL-RE, FGIC, TCRS) Aa3/NR 3,464,738 Total Dormitory Authority of the State of New York 35,053,446 Other New York State Agencies — 8.8% New York State Environmental Facilities Corp., State Water Revolving Fund, Pooled Loan, Pollution Control Revenue, Series C, 5.90%, due 01/15/2018, Continuously Callable 03/10/2011 @ 100 (POL CTL-SRF) Aaa/AAA New York State Environmental Facilities Corp., United Water New Rochelle, Water Facilities Revenue, Series A, 4.875%, due 09/01/2040, Par Call 09/01/2020 @ 100 Baa1/A- New York State Housing Finance Agency, Revenue, Series A, 2.70%, due 05/01/2012, Non-Callable Aa2/NR New York State Mortgage Agency, Revenue, 43rd Series, 0.40%, due 04/01/2011, Non-Callable Aaa/NR 0.55%, due 10/01/2011, Non-Callable Aaa/NR New York State Municipal Bond Bank Agency, Revenue, Subseries B1, 3.00%, due 04/15/2011, Non-Callable (AGM) NR/A New York State Urban Development Corp., Service Contract Revenue, Series D, 5.00%, due 01/01/2015, Non-Callable NR/AA- 1,105,710 Total Other New York State Agencies 7,219,637 Total New York State Agencies $
